IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                            Assigned on Briefs October 31, 2002

    ELIJAH HANSEN, BY NEXT FRIENDS AND PARENTS, ALBERT JOSEPH
     HANSEN AND CHEJA HANSEN v. STEVEN W. BULTMAN, ET AL.

                        Appeal from the Circuit Court for Knox County
                          No. 1-661-98    Dale C. Workman, Judge

                                  FILED DECEMBER 13, 2002

                                 No. E2001-02664-COA-R3-CV


In this jury case, the trial court remitted to $200,000 the jury’s award of $350,000 to Albert Joseph
Hansen (“Father”). The trial court’s action was based upon its determination that Father had only
sued for $200,000. Father appeals, contending that the trial court erred in remitting the jury’s award.
We affirm.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HOUSTON M. GODDARD ,
P.J., and D. MICHAEL SWINEY, J., joined.

David C. Lee, Knoxville, Tennessee, for the appellant, Albert Joseph Hansen, individually, and as
parent of Elijah Hansen, a minor.

Paul E. Dunn and Steve Erderly, IV, Knoxville, Tennessee, for the appellee, Margaret Cranford.

Brian H. Trammell, Knoxville, Tennessee, for the appellee, Max Goins.

                                             OPINION

                                                  I.

        This case arises out of injuries to a minor. The original complaint alleges that “Elijah Hansen
[(DOB: May 24, 1997) (“the minor”)] was playing outside...when the defendant Steve Bultman
backed over him with Defendant Bultman’s...Volvo.” The caption of the original complaint reflects
the parties as follows:
                    ELIJAH HANSEN, by next friend and father, ALBERT JOSEPH
                    HANSEN
                          Plaintiffs
                                            vs.

                    STEVEN W. BULTMAN, and MARGARET CRAWFORD [sic]1
                         Defendants

As can be seen, the caption of the complaint does not indicate that Father is suing in his individual
capacity. However, in the body of the complaint, paragraph 6 sets forth the following:

                    Plaintiff Albert Hansen is the father of Elijah Hansen and sues for the
                    hospital bills incurred by his son, a minor.

(Emphasis added). The complaint contains two “WHEREFORE” paragraphs seeking different
damage awards:

                    WHEREFORE, plaintiffs ask judgment against defendants in the
                    amount of six million dollars ($6,000,000.00), and costs, and
                    demands [sic] a jury to try this cause, and for all such other and
                    further relief as law and justice may require.

                    WHEREFORE, plaintiffs ask for punitive damages against Steven
                    Bultman for gross negligence in the amount of five hundred thousand
                    dollars ($500,000.00) and costs and asks for a jury to try these issues,
                    and for all such other and further relief as law and justice may
                    require.

        The briefs of both sides state that amended complaints were subsequently filed, including a
third amended complaint. The only amended complaint contained in the record is the third amended
complaint upon which this matter was submitted to the jury. In the third amended complaint, the
parties are styled as follows:




        1
            The original complaint alleges that M s. Cran ford negligently failed to supervise the minor while he was in her
care.

                                                   -2-
                   ELIJAH HANSEN, by next friends and parents, ALBERT JOSEPH
                   HANSEN and CHEJA HANSEN2
                         Plaintiffs

                                                   vs.

                   STEVEN W. BULTMAN, and MARGARET CRANFORD and
                   MAX GOINS3
                        Defendants

The third amended complaint also contains a paragraph 6 focusing on Father:

                   Plaintiff Albert Hansen is the father of Elijah Hansen and sues for the
                   hospital bills incurred by his son, a minor.

As can be seen, this language is identical to that contained in paragraph 6 of the original complaint.
The third amended complaint also contains two “WHEREFORE” paragraphs; but absent from that
last complaint is the “WHEREFORE” paragraph in the original complaint seeking punitive damages.
In its place is a new “WHEREFORE” paragraph asserting a derivative claim. The “WHEREFORE”
paragraphs in the third amended complaint are as follows:

                   WHEREFORE, plaintiffs Albert and Elijah Hansen ask for loss of
                   consortium damages including, but not limited to the time they took
                   off from work and the time so needed in the future to care for the
                   injuries herein alleged in the amount of two hundred thousand dollars
                   ($200,000.00) and costs and asks [sic] for a jury to try these issues,
                   and for all such other and further relief as law and justice may
                   require.

                   WHEREFORE, plaintiffs ask judgment against defendants in the
                   amount of six million dollars ($6,000,000.00), and costs, and
                   demands [sic] a jury to try this cause, and for all such other and
                   further relief as law and justice may require.

       The jury returned a verdict, awarding “$600,000.00 for [the minor] and $350,000.00 for
[Father]....” The judgment on the jury’s verdict recites that “[t]he total ad damnum in the Complaint




       2
           Cheja H ansen is not add ressed in the briefs.

       3
           The third amended co mplaint additionally alleges that Mr. Goins was also guilty of negligent supervision.

                                                            -3-
for plaintiff [Father] was $200,000.00, and the court, by operation of law, remits the recovery of
[Father] herein to $200,000.00.” It is from this remittitur that the plaintiffs appeal.4

                                                          II.

        It is well-established that “[i]n personal injury cases, [the] calculation of damages is within
the province of the jury.” Grandstaff v. Hawks, 36 S.W.3d 482, 499 (Tenn. Ct. App. 2000). In this
respect, the calculation of damages is a function of the jury’s fact-finding authority. However, in the
instant action, the trial court did not reduce the jury’s award based on factual grounds. Rather, the
court below remitted the award based upon its determination that the award exceeded the third
amended complaint’s ad damnum with respect to Father. We must determine whether the trial court
properly construed the pleadings – a question of law. We review questions of law de novo,
according no presumption of correctness to the conclusions reached below. See, e.g., Johnson v.
LeBonheur Children’s Med. Ctr, 74 S.W.3d 338, 342 (Tenn. 2002).

        “Under Tennessee law, a trial court may not enter a judgment in excess of the amount sought
in the plaintiff’s complaint.” McCracken v. City of Millington, No. 02A01-9707-CV-00165, 1999
Tenn. App. LEXIS 185, at *26 (Tenn. Ct. App. W.S., filed March 17, 1999) citing Gaylor v. Miller,
166 Tenn. 45, 50, 59 S.W.2d 502, 504 (1933). The trial court obviously held that Father’s claim for
damages in the third amended complaint is set forth in the first “WHEREFORE” paragraph in that
complaint, which seeks only $200,000. Therefore, according to the trial court, the $350,000 jury
award to Father exceeded the ad damnum contained in that paragraph. Accordingly, the trial court
remitted the verdict with respect to Father’s award.

        In general terms, pleadings are to be liberally construed in favor of the pleader. See Tenn.
R. Civ. P. 8.06; Lamons v. Chamberlain, 909 S.W.2d 795, 800 (Tenn. Ct. App. 1993). Also, Tenn.
R. Civ. P. 10.01 requires that the caption of pleadings identify the parties. However, our Supreme
Court and at least one federal court (interpreting the substantially similar Fed. R. Civ. P. 10(a)) have
held that an imprecise caption is not fatal to a complaint. See Goss v. Hutchins, 751 S.W.2d 821,
824 (Tenn. 1988), citing Tyrolf v. Veterans Admin., 82 F.R.D. 372, 374-75 (E.D. La. 1979). “The
caption requirement of Rule 10 is merely for identification purposes, and does not control who is a
party in the action.” Goss, 751 S.W.2d at 824. Courts may go beyond the caption to determine the
parties. Tyrolf, 82 F.R.D. at 374-75 (refusing to dismiss a lawsuit for failure to comply with the
statute of limitations when the body of the complaint identified the defendant and that defendant was
timely served).

        Despite the fact that the caption does not specifically mention Father as a plaintiff
individually, paragraph 6 called him a plaintiff and alludes to his claim for his son’s hospital bills.
In addition, in the first “WHEREFORE,” Father demands relief in his own name.




       4
           The plaintiffs accepted the remittitur under protest pursuant to Tenn. Code Ann. § 20-10-102 (2) (1994).

                                                         -4-
        We believe the trial court afforded the plaintiffs a very liberal construction of the third
amended complaint. The court below properly looked beyond the caption to determine the actual
parties in interest, and it charged the jury to consider Father’s claims. However, even utilizing a
liberal construction of the third amended complaint, the trial court determined that the first
“WHEREFORE” paragraph regarding loss of consortium was intended as Father’s ad damnum.
Therefore, the ad damnum on Father’s award could not extend into the $6,000,000 demanded in the
second “WHEREFORE” paragraph. We agree with the trial court’s rationale.

        On appeal, the plaintiffs argue that a proper construction of the third amended complaint
reveals that “[p]laintiff Albert Hansen sued for part of $6,000,000, plus part of $200,000.” Under
this theory, Father and the minor each sued for a share of the $200,000 loss of consortium and lost
income claims, while each party also sued for a portion of the $6,000,000.

        We do not accept the plaintiffs’ interpretation of the third amended complaint. The minor’s
claim was for his personal injuries arising out of the defendants’ negligence. It seems clear to us that
the ad damnum in the third amended complaint involves the minor seeking $6,000,000 for his
personal injuries and Father seeking $200,000 for his derivative claims. Paragraph 6 states Father’s
cause of action as being for his son’s hospital bills. Our very liberal reading of the first
“WHEREFORE” paragraph, when viewed in conjunction with paragraph 6, leads to the conclusion
that the term consortium damages encompasses all damages sought by Father, including his lost
wages, his son’s hospital bills, and any other claims associated with Father’s care of his injured
child. As liberally construed by us, the first “WHEREFORE” paragraph only addresses losses of the
type suffered by Father.5 As such, we find that the first “WHEREFORE” paragraph in the third
amended pleading encapsulates the ad damnum of Father’s derivative claim.

        Giving the third amended complaint a liberal construction, we hold, nevertheless, that the
first “WHEREFORE” paragraph in the third amended complaint constitutes the ad damnum of
Father’s claims and that the second “WHEREFORE” paragraph states the minor’s ad damnum.
Therefore, we hold that Father’s ad damnum was $200,000, and the trial court properly remitted the
jury’s award.

                                                         III.

        The judgment of the trial court is affirmed. This matter is remanded to the trial court for
enforcement of the trial court’s judgment and for the collection of costs assessed below, all pursuant
to applicable law. The costs on appeal are taxed to Albert Joseph Hansen.



                                                                _______________________________
                                                                CHARLES D. SUSANO, JR., JUDGE


       5
           Obviously, the minor did not suffer any injury from lost work.

                                                         -5-